Exhibit 10.6

Execution Version

CONTRIBUTION AGREEMENT

AMONG

THE WHR STOCKHOLDERS PARTY HERETO,

AND

MEMORIAL RESOURCE DEVELOPMENT CORP.



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”), dated as of June 18, 2014 (the
“Closing Date”), is entered into by and among Memorial Resource Development
Corp., a Delaware corporation (the “Company”), and each of the other parties
identified on the signature pages hereto (the “WHR Stockholders”). Capitalized
terms used herein shall have the meaning assigned to such terms in Article I.

RECITALS:

WHEREAS, each of the WHR Stockholders owns the interests in WildHorse Resources,
LLC, a Delaware limited liability company (“WHR”), set forth opposite such WHR
Stockholder’s name on Exhibit A (the “WHR Interests”);

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement, the WHR Stockholders desire to contribute their WHR Interests to the
Company in exchange for (i) an aggregate of 42,334,323 shares of common stock of
the Company, par value $0.01 (the “Shares”), in the amounts set forth on Exhibit
B, and (ii) an aggregate dollar amount of $30,000,000 (the “Cash Consideration”)
in the amounts set forth on Exhibit B under the heading “Gross Amount of Cash
Consideration;” and

WHEREAS, the Parties intend that the transactions contemplated by this Agreement
qualify for tax treatment under Section 351 of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I.

CERTAIN DEFINED TERMS

“Delaware Law” means the Delaware Limited Liability Company Act.

“Governmental Authority” means the United States, any foreign county, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Offering” means the initial public offering of shares of common stock of the
Company on the date hereof.

“Party” or “Parties” means the Company and the WHR Stockholders, collectively or
individually, as the context requires.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 

1



--------------------------------------------------------------------------------

“WHR LLC Agreement” means that certain Limited Liability Company Agreement of
WHR, dated as of August 28, 2007, as amended and in effect at the time of
execution and delivery of this Agreement.

ARTICLE II.

CONTRIBUTIONS, ACKNOWLEDGMENTS, DISTRIBUTIONS AND COVENANTS

2.01 Contribution of the WHR Interests. Each of the WHR Stockholders hereby
contributes, assigns, transfers, sets over and delivers to the Company, for its
own use forever, all of its right, title and interest to and in the WHR
Interests and the WHR LLC Agreement, in exchange for the number of Shares and
the right to receive the portion of the Cash Consideration set forth next to
such WHR Stockholder’s name on Exhibit B under the heading “Gross Amount of Cash
Consideration.”

2.02 Assumption of Obligations. The Company hereby assumes all liabilities, and
agrees to perform all obligations, arising out of the ownership of the WHR
Interests and/or arising under the WHR LLC Agreement, to the extent any such
liabilities and/or obligations arise on or after the date hereof. The Parties
agree and acknowledge that, upon assignment of the WHR Interests pursuant to
Section 2.01, the WHR Stockholders will no longer have any equity interest of
any kind or character in WHR and thereafter the Company will be the sole member
and the sole owner of any equity interest of any kind or character in WHR.

2.03 Issuance and Payment of Consideration.

(a) Shares. Contemporaneously herewith, the Company has issued to each WHR
Stockholder the number of Shares set forth next to such WHR Stockholder’s name
on Exhibit B. Anthony Bahr and Jay Graham, two of the WHR Stockholders, hereby
instruct the Company to cause its transfer agent to issue 580,000 of the Shares
that would have been issued to them hereunder to WHR Incentive LLC, a Delaware
limited liability company jointly owned and controlled by Messrs. Bahr and
Graham, which amounts are accounted for on Exhibit B.

(b) Cash Consideration. Promptly after the completion of the Offering, the
Company will pay over to each WHR Stockholder or as directed by such WHR
Stockholder in accordance with the terms of this Section 2.03(b) the portion of
the Cash Consideration set forth next to such WHR Stockholder’s name on Exhibit
B under the heading “Gross Amount of Cash Consideration.”

(i) Certain of the WHR Stockholders executed promissory notes payable to
WildHorse Resources II, LLC on or about December 31, 2012 and on or about
January 15, 2014 (the “Promissory Notes”) and each such WHR Stockholder hereby
directs the Company to remit directly to WildHorse Resources II, LLC on behalf
of such WHR Stockholder an amount of the Cash Consideration, if any, set forth
next to such WHR Stockholder’s name on Exhibit B under the heading “Application
of Cash Consideration to WHR II Note Repayment” and the Company will remit such
amounts to WildHorse Resources II, LLC on behalf of such WHR Stockholders.

(ii) The Company will deliver to each WHR Stockholder the amount of the Cash
Consideration set forth next to such WHR Stockholder’s name on Exhibit B under
the heading “Net Cash Consideration” by wire transfer of immediately available
funds to an account or accounts designated by such WHR Stockholder.

 

2



--------------------------------------------------------------------------------

2.04 Bound by Company Agreements. The Company hereby agrees to be bound by all
of the terms and provisions of the WHR LLC Agreement.

2.05 Other Matters. Each WHR Stockholder hereby (a) acknowledges and agrees
that, as a result of this Agreement, it no longer has any membership,
partnership, incentive or other interest in WHR and it ceases to be a member or
partner of WHR, and (b) resigns immediately from any position such WHR
Stockholder holds as a member, manager, officer, director, employee or other
representative of WHR.

2.06 Income Tax Treatment. The Parties intend that the following transactions,
which are occurring substantially simultaneously, are part of the same common
plan and will be treated as an exchange qualifying under Section 351 of the
Code: (a) the transfer of the WHR Interests by the WHR Stockholders in exchange
for the Shares and Cash Consideration pursuant to this Agreement; (b) the
transfers by Memorial Resource Development LLC to the Company pursuant to that
certain Contribution Agreement by and between Memorial Resource Development LLC
and the Company dated as of even date herewith; and (c) the issuance of common
stock of the Company for cash in the Offering. All of the Parties agree to
report the transactions described above to any applicable state or federal
taxing authorities, for all purposes, consistently with the foregoing unless
otherwise required by applicable law.

ARTICLE III.

CONDITIONS

3.01 Conditions Precedent. As a condition to each Party executing, delivering
and performing this Agreement, (i) the following agreements have been executed
and delivered contemporaneously herewith:

(a) the Registration Rights Agreement dated as of the date hereof among the
Company, MRD Holdco LLC, Jay Graham and Anthony Bahr (the “Registration Rights
Agreement”);

(b) the Voting Agreement dated as of the date hereof among the Company, MRD
Holdco LLC, WHR Incentive LLC and the WHR Stockholders and other parties thereto
(the “Voting Agreement”); and

(c) the Services Agreement dated as of the date hereof among the Company, WHR
and WildHorse Resources Management Company, LLC (the “Services Agreement”),

and (ii) the following agreements have been terminated contemporaneously
herewith:

(a) the applicable Confidentiality and Non-Compete Agreements between WHR and
each WHR Stockholder;

 

3



--------------------------------------------------------------------------------

(b) the Voting and Transfer Restriction Agreement dated August 28, 2007 among
WHR and the WHR Stockholders, as amended; and

(c) the Advisory Services, Reimbursement and Indemnification Agreement dated as
of August 27, 2007, as amended.

ARTICLE IV.

FURTHER ASSURANCES

4.01 Further Assurances. From and after the date hereof, and without any further
consideration, each WHR Stockholder agrees to execute, acknowledge and deliver
all such additional assignments, bills of sale, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate to
(a) more fully assure that the Company owns all of the interests intended to be
transferred by this Agreement or (b) more fully and effectively vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by the Agreement or
intended so to be and more fully and effectively carry out the purposes of this
Agreement.

4.02 Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

5.01 Representations and Warranties of the WHR Stockholders. Each of the WHR
Stockholders hereby represents and warrants to the Company, severally as to
himself and not as to the other WHR Stockholders, that the following statements
are true and correct as of the date hereof.

(a) Authority, Execution and Enforceability. Such WHR Stockholder has all
requisite and legal capacity to enter into this Agreement and to perform his
obligations hereunder. Such WHR Stockholder has duly executed and delivered this
Agreement, and this Agreement constitutes such WHR Stockholder’s legal, valid
and binding obligation, enforceable against him in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies). Such WHR
Stockholder’s marital status is correctly set forth on Exhibit A.

(b) No Conflicts. Neither the execution, delivery nor performance of this
Agreement by such WHR Stockholder will:

(i) require the approval or consent of any Governmental Authority or any other
Person;

 

4



--------------------------------------------------------------------------------

(ii) result in the breach or violation by him of any term or provision of, or
constitute a default or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any material
agreement to which he is bound or by which WHR’s property or business is
affected, except for such defaults (or rights of termination, cancellation or
acceleration) as to which waivers or consents have been obtained; or

(iii) violate in any material respect any federal, state, local or other
governmental law ordinance, or any order, writ, injunction, decree, rule or
regulation of any Governmental Authority applicable to such WHR Stockholder.

(c) Such WHR Stockholder’s WHR Interests are not subject to any purchase option,
call option, right of first refusal, preemptive right or any similar right
whatsoever, except to the extent set forth in the WHR LLC Agreement and the
Promissory Notes.

(d) Such WHR Stockholder is the record and beneficial owner of his respective
WHR Interests free and clear of all liens or encumbrances other than those set
forth in the WHR LLC Agreement and the Promissory Notes. Such WHR Stockholder
does not own any interest of any kind or character in WHR other than the WHR
Interests being contributed to the Company hereby.

(e) Except to the extent set forth in the WHR LLC Agreement, there are no rights
or contracts (including options, warrants, calls and preemptive rights)
obligating such WHR Stockholder (A) to issue, sell, pledge, dispose of or
encumber any of its WHR Interests or any securities convertible, exercisable or
exchangeable there into or (B) to redeem, purchase or acquire in any manner any
of its WHR Interests or any securities that are convertible, exercisable or
exchangeable there into.

(f) Such WHR Stockholder (i) has sufficient knowledge and experience in
financial and business matters in general, and investments in particular, to be
capable of evaluating the merits and risks of his investment in the Shares;
(ii) is able to bear the economic risk of his investment in the Shares,
including a total loss of the investment; (iii) has adequate means of providing
for his current needs and personal contingencies, has no need for liquidity in
his investment in the Shares and has no reason to anticipate any circumstances,
financial or otherwise, which might cause or require any sale or distribution of
the Shares; (iv) has read and is familiar with, and has been given full and
complete access to, information, financial or otherwise, regarding the Company
and its business and assets and has utilized such access to his satisfaction and
has obtained any other relevant information he has sought; (v) acknowledges that
he has been given the opportunity to ask questions of, and receive answers from,
the Company concerning the terms and conditions of, and other matters pertaining
to, the Shares and has satisfied himself through his own due diligence as to the
Company and its assets; and (vi) has not relied upon any written or oral
information, statements or representations (or omissions thereof) provided by
any member of the MRD Group (and specifically disclaims any reliance thereon),
but has solely and exclusively relied upon his own investigation and evaluation,
in making his decision to assign his WHR Interests and to execute, deliver and
perform this Agreement and the other transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(g) Such WHR Stockholder is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),
and it is such WHR Stockholder’s intention to acquire the Shares for his own
account, for investment purposes, and not with a view to, or for, resale in
connection with any sale or distribution thereof in violation of the Securities
Act, any applicable state blue sky law or any other applicable securities law.
Such WHR Stockholder understands that no Governmental Authority has passed upon
the Shares or made any findings or determination as to the fairness of this
investment. Such WHR Stockholder understands and acknowledges that the Shares
have not been registered under the Securities Act or under state securities laws
and that the sale of the Shares hereunder is being made pursuant to exemptions
from registration that may depend upon such WHR Stockholder’s investment
intention. Such WHR Stockholder also understands and acknowledges that the
Shares may not be transferred unless they are registered under the Securities
Act or an exemption from such registration is available thereunder and under
applicable state securities Laws. In addition, such WHR Stockholder acknowledges
that the Shares are subject to additional restrictions on transferability in the
Voting Agreement that will make it difficult to transfer or liquidate this
investment. Such WHR Stockholder acknowledges that the Company is relying on
these representations.

5.02 Representations and Warranties of the Company. The Company hereby
represents and warrants that the following statements are true and correct as of
the date hereof.

(a) Incorporation and Good Standing. The Company is a corporation, legally
formed, validly existing and in good standing under the laws of the state of its
incorporation. The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the character of
the properties owned or leased by it or the nature of the businesses transacted
by it requires it to be so qualified.

(b) Authority, Execution and Enforceability. The Company has full corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and approved by the Company. The Company has duly executed and delivered this
Agreement, and this Agreement constitutes the Company’s legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies).

(c) No Conflicts. Neither the execution, delivery nor performance of this
Agreement by the Company will:

(i) require the approval or consent of any Governmental Authority;

(ii) conflict with or result in the breach or violation of any term or provision
of, or will constitute a default under, or will otherwise impair the good
standing, validity or effectiveness of, any provision of its certificate of
incorporation or bylaws;

 

6



--------------------------------------------------------------------------------

(iii) result in the material breach or violation by it of any material term or
provision of, or constitute a default or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any material agreement to which it is bound or by which its property or business
is affected, except for such defaults (or rights of termination, cancellation or
acceleration) as to which waivers or consents have been obtained; or

(iv) violate in any material respect any federal, state, local or other
governmental law ordinance, or any order, writ, injunction, decree, rule or
regulation of any Governmental Authority applicable to the Company.

(d) Shares. The Shares issued pursuant hereto have been duly authorized and are
validly issued, fully paid and non-assessable and are free of any and all liens
and restrictions on transfer, other than restrictions on transfer under the
Voting Agreement and applicable state and federal securities laws and any such
liens or restrictions on transfer as are created by the recipients of such
Shares.

ARTICLE VI.

RELEASES

6.01 WHR Stockholders Release. Except as expressly provided in Section 6.03:

(a) Each of the WHR Stockholders does hereby finally, unconditionally,
irrevocably, and absolutely release, acquit, remise, and forever discharge the
Company and any of its officers, employees, agents, representatives,
stockholders, contractors, subcontractors and affiliates (collectively, the “MRD
Group”) from and against any and all accounts, agreements, avoidance actions,
bills, bonds, causes, causes of action, charges, claims, complaints, contracts,
controversies, costs, counterclaims, damages, debts, demands, equitable
proceedings, executions, expenses, legal proceedings, liabilities, losses,
matters, objections, obligations, orders, proceedings, reckonings, remedies,
rights, setoffs, suits, sums of money, of any kind, at common law, statutory or
otherwise, whether known or unknown, whether matured or unmatured, whether
absolute or contingent, whether direct or derivative, whether suspected or
unsuspected, whether liquidated or unliquidated (including breach of contract,
breach of any special relationship, breach of duty of care, breach of duty of
loyalty, breach of fiduciary duty, concealment, conflicts of interest,
conspiracy, control, course of conduct or dealing, debt recharacterization,
deceit, deceptive trade practices, deepening insolvency, defamation, disclosure,
duress, economic duress, equitable subordination, fraud, fraudulent conveyance,
fraudulent transfer, fraudulent inducement, gross negligence, insolvency law
violations, interference with contractual and business relationships,
misrepresentation, misuse of insider information, negligence, breach of
obligation of fair dealing, breach of obligation of good faith and fair dealing,
breach of obligation of good faith, preference, secrecy, securities and
antitrust laws violations, substantive consolidation, tying arrangements,
unconscionability, usury, violations of statutes and regulations of governmental
entities, instrumentalities and agencies, wrongful recoupment or setoff, or any
tort, whether common law, statutory or in equity) (each, a “Claim,” and
collectively, the “Claims”), that any such WHR Stockholder has, may have had,
may now have or may have in the future, directly, indirectly or derivatively,
against any member of the MRD Group, to the extent the same (i) relate to any
actions, omissions, failure to take action, breaches,

 

7



--------------------------------------------------------------------------------

violations or similar event arising, occurring or accruing prior to and
including the date hereof, including as a result of, or in relation to, any
negligence of any member of the MRD Group, and (ii) either (x) arise under or
relate in any manner to any of the organizational or governing documents or
other contracts, agreements or commitments (whether in writing or orally) of WHR
or any subsidiary or member thereof, (y) arise in connection with or are related
in any manner to such WHR Stockholder acting in his capacity as a director,
officer, manager, member, agent, partner or representative of WHR or any
subsidiary or member thereof (whether such any action is authorized, appropriate
or in compliance with any law, rule or regulation) or (z) relate in any manner
to any member of the MRD Group’s direct or indirect ownership in WHR or any
subsidiary of WHR, or any member of the MRD Group’s debt or obligation owing to,
WHR or any subsidiary of WHR prior to the date hereof, or any member of the MRD
Group’s management, control or action taken on behalf of WHR or any subsidiary
of WHR prior to the date hereof (whether authorized, appropriate or in
compliance with any law, rule or regulation), excluding in all respects any
actions, omissions, failure to take action, breaches, violations or similar
event to the extent arising out of or resulting from the gross negligence or
willful misconduct of any member of the MRD Group.

(b) Except as expressly provided in this Article VI, the WHR Stockholders do
hereby irrevocably waive and covenant and agree to forbear and refrain from,
directly or indirectly, asserting any Claim, or commencing, instituting, or
causing to be commenced or instituted any legal, arbitral or equitable
proceeding or action of any kind, whether actual, asserted or prospective,
against any member of the MRD Group based upon any Claim released or purported
to be released hereby.

(c) The WHR Stockholders do hereby acknowledge, understand, and agree that the
execution of this Agreement does not constitute in any manner whatsoever an
admission of liability on the part of any member of the MRD Group for any
matter(s) covered by this Agreement, and that such liability is specifically
denied.

(d) THE RELEASE IN SECTION 6.01(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE IN VIOLATION OF ANY LAW, RULE OR REGULATION OR
CAUSED BY ANY ACTS OR OMISSIONS, WHETHER CONSTITUTING NEGLIGENCE OR OTHERWISE
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OF OR BY THE COMPANY OR ANY
MEMBER OF THE MRD GROUP.

6.02 Company Release. Except as expressly provided in Section 6.03:

(a) (i) The Company does hereby finally, unconditionally, irrevocably, and
absolutely release, acquit, remise, and forever discharge each WHR Stockholder
from and against any Claim and all Claims that the Company has, may have had,
may now have or may have in the future, directly, indirectly or derivatively,
against any or all of the WHR Stockholders and (ii) the Company shall protect,
defend, indemnify and hold harmless each WHR Stockholder from and against any
Claim and all Claims that any other member of the MRD Group has, may have had,
may now have or may have in the future, directly, indirectly or derivatively,
against any or all of the WHR Stockholders, in the case of both clause (i) and
(ii) above, to the extent the

 

8



--------------------------------------------------------------------------------

same (A) relate to any actions, omissions, failure to take action, breaches,
violations or similar event arising, occurring or accruing prior to and
including the date hereof, including as a result of, or in relation to, any
negligence of any WHR Stockholder, and (B) either (x) arise under or relate in
any manner to any of the organizational or governing documents of WHR, (y) arise
in connection with or are related in any manner to any WHR Stockholder’s service
as (or resignation from his position as) a manager, member, agent or
representative of WHR or any subsidiary of WHR, including any claims for
compensation, benefits, expenses, costs, damages, or remuneration to the extent
paid as of or prior to the date hereof, or (z) relate in any manner to the MRD
Group’s direct or indirect ownership in WHR or any subsidiary of WHR prior to
the date hereof, excluding in all respects any actions, omissions, failure to
take action, breaches, violations or similar event to the extent arising out of
or resulting from the gross negligence or willful misconduct of any WHR
Stockholder. Notwithstanding the foregoing, nothing in this Agreement shall
release or give rise to indemnification with respect to any Claims that may
arise (i) under the Registration Rights Agreement, the Services Agreement or the
Voting Agreement, (ii) as a result of the breach of any representation or
warranty set forth in this Agreement or (iii) between or including any WHR
Stockholder or any of its affiliates, on one hand, and any affiliate of Natural
Gas Partners, on the other hand, arising out of the ownership and/or operation
of WildHorse Resources II, LLC or its assets.

(b) Except as expressly provided in this Article VI, the Company, on its own
behalf and on behalf of each other member of the MRD Group, does hereby
irrevocably waive and covenant and agree to forbear and refrain from, directly
or indirectly, asserting any Claim, or commencing, instituting, or causing to be
commenced or instituted any legal, arbitral or equitable proceeding or action of
any kind, whether actual, asserted or prospective, against any or all of the WHR
Stockholders based upon any Claim released or purported to be released hereby.

(c) The Company, on its own behalf and on behalf of each other member of the MRD
Group, does hereby acknowledge, understand, and agree that the execution of this
Agreement does not constitute in any manner whatsoever an admission of liability
on the part of any WHR Stockholder for any matter(s) covered by this Agreement,
and that such liability is specifically denied.

(d) THE RELEASE IN SECTION 6.02(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE IN VIOLATION OF ANY LAW, RULE OR REGULATION OR
CAUSED BY ANY ACTS OR OMISSIONS, WHETHER CONSTITUTING NEGLIGENCE OR OTHERWISE
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OF OR BY A WHR STOCKHOLDER.

6.03 Excluded Rights and Obligations. Notwithstanding anything to the contrary
in this Agreement, the execution and delivery of this Agreement shall not impair
or diminish any right or obligation of any Party under, nor shall anything in
this Agreement operate as a release of any Claim that any Party may have against
any other Party or any affiliate of such Party or be construed to restrict,
limit or prohibit any Party from initiating or prosecuting any suit or making
any Claim with respect to, this Agreement, the Voting Agreement, the
Registration Rights Agreement or the Services Agreement, or any rights to
indemnification in favor of any Party under any other contract, agreement or
arrangement.

 

9



--------------------------------------------------------------------------------

ARTICLE VII.

MISCELLANEOUS

7.01 Notices.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, courier service or personal delivery:

(a) if to a WHR Stockholder, to the address set forth by such name on Exhibit A.

(b) if to the Company:

 

1301 McKinney Street, Suite 2100 Houston, TX 77010 Attention:    General Counsel
Telephone:    (713) 588-8300 Facsimile:    (713) 588-8301

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

7.02 Costs. The Company shall pay all expenses, fees and costs, including sales,
use and similar taxes, arising out of the contributions made hereunder, and
shall pay all documentary, filing, recording, transfer, deed and conveyance
taxes and fees required in connection therewith. In addition, the Company shall
be responsible for all costs, liabilities and expenses (including court costs
and reasonable attorneys’ fees) incurred in connection with the delivery of any
document pursuant to Article IV.

7.03 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this agreement as a whole, including all Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Exhibits attached hereto, and all such
Exhibits attached hereto are hereby incorporated herein and made a part hereof
for all purposes. All personal pronouns used in this Agreement, whether used in
the masculine, feminine, or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa. The terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation.”

7.04 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.

 

10



--------------------------------------------------------------------------------

7.05 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and, except for Article VI of this Agreement,
are not intended to and do not create rights in any other person or confer upon
any other person any benefits, rights or remedies, and no person is or is
intended to be a third party beneficiary of any of the provisions of this
Agreement.

7.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

7.07 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts made and
to be performed wholly within such state, without giving effect to conflict of
laws principles thereof.

7.08 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

7.09 Amendment or Modification.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed (i) in the case of an amendment, by
(A) the Company, (B) Jay Graham and (C) Anthony Bahr, and (ii) in the case of a
waiver, (A) if such waiver is to be effective against the Company, by the
Company, (B) and (C) if such waiver is to be effective against a WHR
Stockholder, by such WHR Stockholder.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

7.10 Integration. This Agreement and the instruments referenced herein supersede
all previous understandings or agreements among the Parties, whether oral or
written, with respect to its subject matter. This document and such instruments
contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date hereof.

7.11 Spouses. Each reference herein to the WHR Interests owned by a WHR
Stockholder includes the community property interest of such WHR Stockholder’s
spouse (if any) (each, a “Spouse”) in such WHR Interests. Each Spouse is fully
aware of, understands and fully consents and agrees to the provisions of this
Agreement and its binding effect upon any community property interest such
Spouse may now or hereafter own. Each Spouse agrees that the termination of his
or her marital relationship with a WHR Stockholder for any reason shall

 

11



--------------------------------------------------------------------------------

not have the effect of removing any WHR Interests otherwise subject to this
Agreement from its coverage. Each Spouse’s awareness, understanding, consent and
agreement are evidenced by the execution of this Agreement by such Spouse. In
addition, each Spouse hereby acknowledges that the Company and the Parties may
desire to amend this Agreement from time to time, and such Spouse hereby
appoints his or her Spouse as his or her true and lawful proxy and attorney,
with full power of substitution to enter into any such amendment to this
Agreement. Such proxy is irrevocable and will survive the death, incompetency,
and disability of such Spouse, provided that upon termination of this Agreement,
the above authorized proxy shall become null and void.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

MEMORIAL RESOURCE DEVELOPMENT CORP. By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   Chief Executive Officer

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

JAY GRAHAM, in his individual capacity

/s/ Jay Graham

Spousal Joinder:

I, April L. Graham, the spouse of Jay Graham, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ April L. Graham

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

ANTHONY BAHR, in his individual capacity

/s/ Anthony Bahr

Spousal Joinder:

I, Gina Bahr, the spouse of Anthony Bahr, do hereby acknowledge and represent
that I hereby consent to all the terms and provisions of this Agreement and
agree to be bound thereby.

 

/s/ Gina Bahr

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

TERENCE LYNCH, in his individual capacity

/s/ Terence Lynch

Spousal Joinder:

I, Marie Lynch, the spouse of Terence Lynch, do hereby acknowledge and represent
that I hereby consent to all the terms and provisions of this Agreement and
agree to be bound thereby.

 

/s/ Marie Lynch

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

PAUL ESCHETE, in his individual capacity

/s/ Paul Eschete

Spousal Joinder:

I, N/A, the spouse of Paul Eschete, do hereby acknowledge and represent that I
hereby consent to all the terms and provisions of this Agreement and agree to be
bound thereby.

 

N/A

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

JOSEPH WYSZYNSKI, in his individual capacity

/s/ Jospeh Wyszynski

Spousal Joinder:

I, Gina Wyszynski, the spouse of Joseph Wyszynski, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Gina Wyszynski

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

GARY SMITH, in his individual capacity

/s/ Gary Smith

Spousal Joinder:

I, Janet M. Smith, the spouse of Gary Smith, do hereby acknowledge and represent
that I hereby consent to all the terms and provisions of this Agreement and
agree to be bound thereby.

 

/s/ Janet M. Smith

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

STEVE HABACHY, in his individual capacity

/s/ Steve Habachy

Spousal Joinder:

I, Vanessa Habachy, the spouse of Steve Habachy, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Vanessa Habachy

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

STEVEN ECKERMAN, in his individual capacity

/s/ Steven Eckerman

Spousal Joinder:

I, Gina Eckerman, the spouse of Steven Eckerman, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Gina Eckerman

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

HEATH SUMROW, in his individual capacity

/s/ Heath Sumrow

Spousal Joinder:

I, Lee Anne Sumrow, the spouse of Heath Sumrow, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Lee Anne Sumrow

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

WILLIAM HEBERT, in his individual capacity

/s/ William Hebert

Spousal Joinder:

I, Elizabeth Hebert, the spouse of William Hebert, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Elizabeth Hebert

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

LUIS MIER, in his individual capacity

/s/ Luis Mier

Spousal Joinder:

I, Jennifer Chalbonneau, the spouse of Luis Mier, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Jennifer Chalbonneau

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

MARCUS SPILLSON, in his individual capacity

/s/ Marcus Spillson

Spousal Joinder:

I, Christine Spillson, the spouse of Marcus Spillson, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Christine Spillson

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

MICHAEL MUNSEY, in his individual capacity

/s/ Michael Munsey

Spousal Joinder:

I, Bobbie Anne Munsey, the spouse of Michael Munsey, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Bobbie Anne Munsey

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

JOHN NABORS, in his individual capacity

/s/ John Nabors

Spousal Joinder:

I, Katie Nabors, the spouse of John Nabors, do hereby acknowledge and represent
that I hereby consent to all the terms and provisions of this Agreement and
agree to be bound thereby.

 

/s/ Katie Nabors

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

TYLER FENLEY, in his individual capacity

/s/ Tyler Fenley

Spousal Joinder:

I, Heather Fenley, the spouse of Tyler Fenley, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Heather Fenley

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

HERBERT COLE, in his individual capacity

/s/ Herbert Cole

Spousal Joinder:

I, Marion V. Cole, the spouse of Herbert Cole, do hereby acknowledge and
represent that I hereby consent to all the terms and provisions of this
Agreement and agree to be bound thereby.

 

/s/ Marion V. Cole

in her individual capacity

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

WHR Interests

 

Name of Stockholder

   Number of
Tier I-IV
Incentive
Units      WHR
Sharing
Ratio     Marital
Status   

Address for Notices

Jay Graham

     350,000         0.027756 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Jay Graham

Anthony Bahr

     350,000         0.027756 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Anthony Bahr

Terence Lynch

     25,000         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Terence Lynch

Paul Eschete

     65,000         0.007930 %    Single   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Paul Eschete

Joseph Wyszynski

     42,000         0 %    Married   

1614 Prairie Mark

Houston, TX 77077

Gary Smith

     25,000         0.023791 %    Married   

5907 Laguna Falls Ct

Houston, TX 77041

Steve Habachy

     41,250         0.023791 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Steve Habachy

Steven Eckerman

     41,250         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Steven Eckerman

Heath Sumrow

     20,000         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Heath Sumrow



--------------------------------------------------------------------------------

Name of Stockholder

   Number of
Tier I-IV
Incentive
Units      WHR
Sharing
Ratio     Marital
Status   

Address for Notices

William Hebert

     12,000         0 %    Married   

10889 LA Hwy 699

Maurice, LA 70555

Luis Mier

     1,000         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Luis Mier

Marcus Spillson

     3,000         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Marcus Spillson

Michael Munsey

     7,500         0 %    Married   

59 S. Bristol Oak Circle

Spring, TX 77382

John Nabors

     7,500         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: John Nabors

Tyler Fenley

     6,500         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Tyler Fenley

Herbert Cole

     3,000         0 %    Married   

c/o WildHorse Resources II, LLC

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attn: Herbert Cole



--------------------------------------------------------------------------------

EXHIBIT B

Allocation of Shares and Cash Consideration

 

Name of Stockholder

   Number of
Shares     Gross Amount of
Cash
Consideration      Application of
Cash
Consideration
to WHR II
Note
Repayment      Net Cash
Consideration  

Jay Graham*

     14,802,953 *    $ 10,500,000       $ 1,968,750       $ 8,531,250   

Anthony Bahr*

     14,802,953 *    $ 10,500,000       $ 1,968,750       $ 8,531,250   

Terence Lynch

     1,054,843      $ 750,000       $ 140,625       $ 609,375   

Paul Eschete

     2,752,635      $ 1,950,000       $ 365,625       $ 1,584,375   

Joseph Wyszynski

     1,772,136      $ 1,260,000       $ -0-       $ 1,260,000   

Gary Smith

     1,084,971      $ 750,000       $ 140,625       $ 609,375   

Steve Habachy

     1,770,620      $ 1,237,500       $ 232,031       $ 1,005,469   

Steven Eckerman

     1,740,491      $ 1,237,500       $ 232,031       $ 1,005,469   

Heath Sumrow

     843,875      $ 600,000       $ -0-       $ 600,000   

William Hebert

     506,325      $ 360,000       $ -0-       $ 360,000   

Luis Mier

     42,194      $ 30,000       $ -0-       $ 30,000   

Marcus Spillson

     126,581      $ 90,000       $ -0-       $ 90,000   

Michael Munsey

     316,453      $ 225,000       $ -0-       $ 225,000   

John Nabors

     316,453      $ 225,000       $ -0-       $ 225,000   

Tyler Fenley

     274,259      $ 195,000       $ -0-       $ 195,000   

Herbert Cole

     126,581      $ 90,000       $ -0-       $ 90,000      

 

 

   

 

 

    

 

 

    

 

 

 

Total

     42,334,323      $ 30,000,000       $ 5,048,437       $ 24,951,563      

 

 

   

 

 

    

 

 

    

 

 

 

 

*

580,000 Shares that would otherwise have been collectively issued to Messrs.
Graham and Bahr are, as instructed by Messrs. Graham and Bahr, to be issued to
WHR Incentive LLC, a Delaware



--------------------------------------------------------------------------------

  limited liability company jointly owned and controlled by Messrs. Graham and
Bahr. The Shares listed on the chart above for Messrs. Graham and Bahr do
include the 580,000 Shares issued to WHR Incentive LLC.